DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US PG 20150369545) in view of Tjaden (USP 4089324) in view of Hayakawa et al. (Translation of Japanese Patent Document JP 2000016908A) and in further view of Calaman et al. (US PG 20020070007), hereinafter referred to as Naritomi, Tjaden, Hayakawa and Calaman, respectively.
Regarding Claim 1, Naritomi discloses a heat exchanger comprising: 
an outer packaging body (4 and 5) provided with an inlet (10), an outlet (11), and a pair of opposing walls (shown in figures 14-15, wherein the opposing walls are the top and bottom walls); and 
a corrugated inner fin (23) disposed between the pair of opposing walls (shown in figure 15) and provided with a concave portion and a convex portion alternately and continuously (shown in figure 15), wherein 
a heat exchange medium flows into an inner fin installation portion in the outer packaging body from the inlet, passes through the inner fin installation portion, and flows out of the outlet (shown in figure 17), wherein 
the outer packaging body is formed of an outer packaging material being a metal heat transfer layer (“the thin metal sheet is an aluminum alloy sheet of a predetermined thickness that is coated with the resin”, ¶ [47]), wherein 
the inner fin is formed in a wave shape (shown in figure 15) in which a concave bottom wall and a convex top wall are arranged parallel to the pair of opposing walls (shown in figure 15), and 
a rising wall connecting the concave bottom wall and the convex top wall is arranged relative to the pair of opposing walls (shown in figure 15), and wherein the concave bottom wall and the convex top wall of the inner fin and the pair of opposing walls of the outer packaging body are joined (“For example, as depicted partially in FIG. 15, the regions of the heat exchange enhancing body that are in contact with the inner surfaces 4b, 5b may be flat portions 23a”, ¶ [121]) and 
the metal heat transfer layer (4 and 5) of the outer packaging body is made of metal foil (“thin metal sheet is a metal sheet of an aluminum alloy with a thickness of 0.1 mm to 0.8 mm”, ¶ [39]). 
Naritomi fails to disclose the outer packaging body is formed of an outer packaging laminate material in which a resin heat-fusible layer is provided on an inner surface side of a metal heat transfer layer and the inner fin is formed of an inner core laminate material in which a heat-fusible layer is laminated on both surface sides of a metal heat transfer layer via an adhesive agent, the metal heat transfer layer of the inner fin is made of metal foil.
Tjaden, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches an outer packaging body (4 and 4’) is formed of an outer packaging laminate material in which a resin (“In addition to polypropylene, the following suitable plastic materials can be considered for the layers 2 and 3: polyethylene, polyester, polycarbonate, polyvinylidene fluoride, polyvinyl fluoride and polysulphone”, col. 3 ll. 56-59) heat-fusible layer (3 and 3’) is provided on an inner surface side of a metal heat transfer layer (aluminum foil (4 and 4’)) and the inner fin (1) is formed of an inner core laminate material in which a heat-fusible layer (2 and 2’) is laminated on both surface sides of a metal (“aluminum”) heat transfer layer (shown in figure 4) and the metal heat transfer layer of the inner fin is made of metal foil (1, corrugated foil).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with the outer packaging body being formed of an outer packaging laminate material in which a resin heat-fusible layer is provided on an inner surface side of a metal heat transfer layer and the inner fin is formed of an inner core laminate material in which a heat-fusible layer is laminated on both surface sides of a metal heat transfer layer and the metal heat transfer layer of the inner fin is made of metal foil, as taught by Tjaden, the motivation being to simplify the joining process in a manner that requires less resources and time. 
Further, although a modified Naritomi in view of Tjaden teaches the heat-fusible layer being laminated on both sides of the metal heat transfer layer, a modified Naritomi fails to explicitly disclose that a heat-fusible layer is laminated via an adhesive agent.
Hayakawa, also drawn to laminating layers on a heat exchanger fins (see ¶ [2]), teaches a heat-fusible layer is laminated on both surface sides of a metal heat transfer layer via an adhesive agent (“Methods for laminating the antibacterial composition of the present invention on the surface of a metal substrate include, but are not limited to, the following methods: Extruding the antibacterial composition into a sheet with a melt extruder. A method of laminating an unstretched film obtained, or a uniaxially stretched or biaxially stretched film obtained by uniaxially stretching or biaxially stretching after extrusion, onto a metal substrate by heat fusion, urea-based, melamine-based, polyester-based, epoxy-based and silicone-based thermosetting resins, vinyl acetate, ethylene-vinyl acetate copolymers and their hydrolysates, ethylene-acrylic acid-based copolymers, acrylic resins, A method of laminating on a metal substrate through an adhesive layer made of thermoplastic resin such as polyamide, butadiene-acrylonitrile rubber, neoprene, other rubber derivatives, lacquer, glue, casein, natural resin, etc.; A method of extruding and laminating directly on a metal substrate with a melt extruder or through the adhesive layer; A solution or dispersion obtained by dissolving or dispersing the antibacterial composition in a solvent, A method of applying a primer coating layer to the surface of the substrate, then applying and drying; film such as polyethylene, polypropylene, polyvinyl chloride, nylon, polyester, polycarbonate, polystyrene, polyurethane, polyamide, polyimide, polyamideimide”, ¶ [63]).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a directly formed layer of material on a metal substrate with a material layer utilizing adhesive as a means to bond with a metal substrate; further the prior art to Hayakawa teaches directly bonding a material to a metal substrate and utilizing an adhesive are known equivalents.  Therefore, since modifying the prior art with having a material layer utilizing adhesive as a means to bond with a metal substrate, can easily be made without any change in the operation of the heat exchanger or the material layer; and in view of the teachings of the prior art there will be reasonable expectations of success, it would have been obvious to utilize adhesive for bonding the material layer in order to eliminate the machinery, expertise or personal required for performing the process step of directly bonding the material layer.
Although Naritomi states “The figure illustrates a simple structure, but the shape of the heat exchange enhancing body 23 may be different” ¶ [121], Naritomi fails to disclose the inner fin is formed in a rectangular wave shape and a rising wall connecting the concave bottom wall and the convex top wall is arranged perpendicular to the pair of opposing walls.
Calaman, also drawn to a heat exchanger having an internal fin, teaches the inner fin (50) is formed in a rectangular wave shape (shown in figures 6-7) and a rising wall connecting the concave bottom wall and the convex top wall is arranged perpendicular to the pair of opposing walls (shown in figures 6-7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with the inner fin being formed in a rectangular wave shape and a rising wall connecting the concave bottom wall and the convex top wall being arranged perpendicular to the pair of opposing walls, as taught by Calaman, the motivation being to provide a greater resistance to internal pressure or to increase the number of channels within the heat exchanger for a given fin pitch. 
Alternatively, Naritomi discloses the claimed invention except for the inner fin being formed in a rectangular wave shape and a rising wall connecting the concave bottom wall and the convex top wall being arranged perpendicular to the pair of opposing walls. It would have been obvious matter of design choice to have a rectangular wave shape fin with a rising wall connecting the concave bottom wall and the convex top wall being arranged perpendicular to the pair of opposing walls, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
	Naritomi fails to disclose a protective layer made of a heat resistant resin is laminated on an outer surface side of the metal heat transfer layer of the outer packaging body via an adhesive agent. 
	Calaman, also drawn to a heat exchanger having an internal fin, teaches a protective layer (107) made of a heat resistant resin (mesh”, ¶ [32]) is laminated on an outer surface side of the metal heat transfer layer (shown in figure 10) of the outer packaging body via an adhesive agent (113).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with a protective layer made of a heat resistant resin is laminated on an outer surface side of the metal heat transfer layer of the outer packaging body via an adhesive agent, as taught by Calaman, the motivation being provide greater thermal resistance between the heat exchanger and an external environment thereby allowing for heat exchange to take place with a predetermined fluid that is routed to a location outside of the immediate environment of the heat exchanger. 
Further, a modified Naritomi teaches the heat resistant resin (as previously taught by Calaman as being fabricated from “polypropylene mesh manufactured by the SEFAR America”, ¶ [32]) has a melting point higher than a melting point of a heat-fusible resin (as previously taught by Tjaden as “In addition to polypropylene, the following suitable plastic materials can be considered for the layers 2 and 3: polyethylene, polyester, polycarbonate, polyvinylidene fluoride, polyvinyl fluoride and polysulphone”, col. 3 ll. 56-59) of the heat-fusible layer by 10°C or more (it is well known that at least polyethylene has a lower melting point by at least 10°C when compared to  polypropylene, refer to the conclusion section for an example and detailed explanation wherein references are cited but not relied upon regarding the instant rejection).
Regarding Claim 4, Naritomi further discloses the outer packaging body is composed of a tray member (4) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 14, wherein the recessed portion of the first molded body (4) accommodates a portion of the heat exchange enhancing body (23)), and a cover member (5) arranged to close the recessed portion of the tray member (shown in figure 14, wherein the second molded body (5) closes the recessed portion of the first molded body (4)).
Regarding Claim 5, a modified Naritomi further teaches the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials stacked via the inner fin (shown in figure 14, wherein the joining member (6) joins the opposing members of the outer package body).

Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US PG 20150369545) in view of Tjaden (USP 4089324) in view of Hayakawa et al. (Translation of Japanese Patent Document JP 2000016908A) and in view of Calaman et al. (US PG 20020070007) as applied in Claims 1 and 4-5 above and in further view of Crayssac et al. (US PG 20210088292 used as a translation of FR3075340A1), hereinafter referred to as Crayssac.
Regarding Claim 2, although Naritomi discloses a width of the concave bottom wall of the inner fin and a width of the convex top wall, Naritomi fails to disclose a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1
Crayssac, also drawn to a heat exchanger having a fin bonded between two opposing surfaces, teaches a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12, the following relation is satisfied:
0.9 ≤ W12/W11 ≤ 1.1 (see figure 7a, wherein the concave bottom wall and convex top wall are the same length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with a width of the concave bottom wall of the inner fin is W11, and a width of the convex top wall is W12 and satisfying the above equation, as taught by Crayssac, the motivation being to simply the fabrication process with the same tooling for producing the fin stock and to provide uniform heat exchanger/turbulence through the heat exchanger thereby negating hot spots. 
Regarding Claim 8, Naritomi further discloses the outer packaging body is composed of a tray member (4) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 14, wherein the recessed portion of the first molded body (4) accommodates a portion of the heat exchange enhancing body (23)), and a cover member (5) arranged to close the recessed portion of the tray member (shown in figure 14, wherein the second molded body (5) closes the recessed portion of the first molded body (4)).
Regarding Claim 10, a modified Naritomi further teaches the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials stacked via the inner fin (shown in figure 14, wherein the joining member (6) joins the opposing members of the outer package body).

Claim 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US PG 20150369545) in view of Tjaden (USP 4089324) in view of Hayakawa et al. (Translation of Japanese Patent Document JP 2000016908A) and in view of Calaman et al. (US PG 20020070007) as applied in Claims 1 and 4-5 above and in further view of Ishida et al. (Translation of JP 2010080455 A), hereinafter referred to as Ishida.
Regarding Claim 3, although Naritomi discloses a fin pitch and a fin height, Naritomi fails to disclose when a fin pitch of the inner fin is Pf, and a fin height of the inner fin is Hf, the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf 
Ishida, also drawn to a heat exchanger having an enclosed fin, teaches when a fin pitch of the inner fin is Pf (.2 mm to .8 mm (see ¶ [13]) for the channel width + .25 mm (see ¶ [38]) for the thickness of a fin), and a fin height of the inner fin is Hf (2 mm to 5 mm, see ¶ [18]), the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf   when Pf = 1 and Hf = 2 or Pf/2 = .25Hf
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with the above limitations, as taught by Ishida, the motivation being to produce a heat sink capable of dissipating a high amount of heat for a single heat generating component that is easily manufactured or capable of achieving a high heat dissipation rate while mitigating clogging of the flow paths. 
Regarding Claim 9, Naritomi further discloses the outer packaging body is composed of a tray member (4) having a recessed portion formed in an intermediate region for accommodating the inner fin (shown in figure 14, wherein the recessed portion of the first molded body (4) accommodates a portion of the heat exchange enhancing body (23)), and a cover member (5) arranged to close the recessed portion of the tray member (shown in figure 14, wherein the second molded body (5) closes the recessed portion of the first molded body (4)).
Regarding Claim 11, a modified Naritomi further teaches the outer packaging body is formed by integrally joining outer peripheral edge portions of two outer packaging laminate materials stacked via the inner fin (shown in figure 14, wherein the joining member (6) joins the opposing members of the outer package body).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi et al. (US PG 20150369545) in view of Tjaden (USP 4089324) in view of Hayakawa et al. (Translation of Japanese Patent Document JP 2000016908A) and in view of Calaman et al. (US PG 20020070007) as applied in Claims 1 and 4-5 above in further view of Crayssac et al. (US PG 20210088292 used as a translation of FR3075340A1) as applied in Claim 2 above and in further view of Ishida et al. (Translation of JP 2010080455 A).
Regarding Claim 7, although Naritomi discloses a fin pitch and a fin height, Naritomi fails to disclose when a fin pitch of the inner fin is Pf, and a fin height of the inner fin is Hf, the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf 
Ishida, also drawn to a heat exchanger having an enclosed fin, teaches when a fin pitch of the inner fin is Pf (.2 mm to .8 mm (see ¶ [13]) for the channel width + .25 mm (see ¶ [38]) for the thickness of a fin), and a fin height of the inner fin is Hf (2 mm to 5 mm, see ¶ [18]), the following relation is satisfied:
Pf/2 = 0.1Hf to 10Hf   when Pf = 1 and Hf = 2 or Pf/2 = .25Hf
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Naritomi with the above limitations, as taught by Ishida, the motivation being to produce a heat sink capable of dissipating a high amount of heat for a single heat generating component that is easily manufactured or capable of achieving a high heat dissipation rate while mitigating clogging of the flow paths. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
US PG Pub. No. 2015/0260483 to Wibby et al. discloses the claimed temperature ranges.
Gale states, " In one example, ballistic sheets in a panel may be coated or impregnated with a polypropylene resin, and the polypropylene resin may have a melting point of about 255-295 or 295-330 degrees F. In another example, ballistic sheets in a panel may be coated or impregnated with a polyethylene resin, and the polyethylene resin may have a melting point of about 215-240 degrees F”,¶ [68]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763